DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9 are currently pending in this application.  This communication is the first action on the merits (FAOM).

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Objections
Claim 6 is objected to because it recites “the sensor (110)”, while “a sensor” was introduced in claim 4.  For the sake of consistency and uniformity, the Examiner suggests that “(110)” be removed from claim 6.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: “environment improvement device” in claims 4-8.
Because this claim limitations is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 
The above-referenced claim limitation has been interpreted under 35 U.S.C. 112(f) because it uses the generic placeholder “device” linked by the transition phrase “environmental improvement”.  Furthermore, the generic placeholder is not preceded by structural modifiers.
Since the claim limitation invokes 35 U.S.C. 112(f), claims 4-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
1) “Environmental improvement device” – page 7, lines 6-8: Vehicle 100 also includes an environmental improvement device 120 such as an air cleaner or a bag filter configured to remove the air pollutant.  Thus, the “environmental improvement device” is interpreted as an air cleaner or a bag filter configured to remove pollutants from the atmosphere.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or present 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim recites “the server being configured to cause a vehicle selected from the plurality of vehicles to move to the area”, though the server has not previously selected any vehicle in the claim.  Furthermore, dependent claim 5 indicates that the number of selected vehicles may be more than one.  The Examiner suggests that this phrase in claim 4 be rewritten as “the server being configured to select at least one of the plurality of vehicles and cause the at least one selected vehicle to move to the area”, and this is the interpretation of the phrase examined below.  Appropriate correction is required.
Claims 5-8 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected base claim, for being indefinite, and for failing to cure the deficiencies in the base claims.
	Claim 5 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 8 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim recites “each area” and “the area”, and it is unclear whether these areas are the same 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by d’Orey et al. (US 2017/0215123 A1, included on the IDS dated 05/15/2020, hereinafter “d’Orey”).

Regarding claim 1, d’Orey discloses a vehicle information communication system comprising: a plurality of vehicles (See vehicles in FIG. 1); and a server configured to communicate with the plurality of vehicles (See “central entity 100”, geoserver 101 in FIG. 1) by using either a first communication mode or a second communication mode (See mapping below), 5the first communication mode being a communication mode in which the server receives and transmits information to and from each of the plurality of vehicles individually (See ¶25, wherein the central entity (server) is configured to communicate with network nodes (vehicles).), the second communication mode being a communication mode in which the server receives and transmits the information to and from a part of the plurality of 10vehicles and the information is shared among the plurality of vehicles by using vehicle-to-vehicle communication (See ¶¶25-26 “Advantageously, it may be provided that only selected network nodes communicate with the central entity in order to decrease the network resources usage... it may be provided that network nodes that are selected as forwarder nodes further propagate the information locally through the use of vehicle-to-vehicle short-range communication.”).  

With respect to claim 9, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 9 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 9 is rejected over the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over d’Orey.

	Regarding claim 2, d’Orey discloses the vehicle information communication system according to claim 1, wherein the server is configured to perform communication in the first communication mode when a communication load between the server and the plurality of vehicles is low5low, and perform communication in the second communication mode when the communication load is high (See ¶28 “With respect to the constraints considered by the central entity within the dissemination basis, in particular when selecting network nodes as relay and/or forwarder nodes, it may be provided that these constraints include network specific constraints, constraints related to the network nodes and their communication capabilities... Specifically, constraints may be specified with respect to the current load and/or congestion situation, the available bandwidth...”).  
	d’Orey does not expressly disclose wherein the communication mode is chosen based on explicit threshold values, though d’Orey does teach choosing a communication mode based on the communication load between the server and the plurality of vehicles.  It would have been obvious to one of ordinary skill in the art to expressly establish a threshold value for this d’Orey.  In this instance, the Examiner considers establishing an explicit threshold as an obvious design choice that does not have a significant effect on the invention, particularly as compared to the analogous teachings by d’Orey.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over d’Orey in view of Nonnenmacher et al. (US 2020/0122595 A1, hereinafter “Nonnenmacher”).

	Regarding claim 3, d’Orey discloses the vehicle information communication system according to claim 1.  d’Orey does not teach wherein in the second communication mode, the plurality of vehicles share the information by using blockchain authentication.  However, Nonnenmacher, in the same field of invention, discloses this limitation (See ¶20 “The vehicles... may also be networked by way of vehicle-to-vehicle communication or decentralized networks (for example blockchain).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of d’Orey with those of Nonnenmacher in order to share vehicle-to-vehicle (V2V) information using blockchain authentication.  Blockchain authentication is well-known in the art as a mechanism that securely and accurately shares large amounts of information among numerous entities.  It would have been obvious to one of ordinary skill in the art to apply this mechanism to V2V communication so that the information shared among vehicles is securely and accurately controlled.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over KM et al. (US 2017/0261979 A1, hereinafter “KM”) in view of d’Orey.

	Regarding claim 4, KM discloses an environment improvement system comprising: a sensor configured to detect a state of pollution by an environmental pollutant (See ¶44 “At 302, the automated robotic filtration program 112A, 112B (FIG. 1) receives air data collected by a sensor... air data can include airborne pollutants (e.g., particles, humidity), gas leaks..., combustion emissions, and other environmental conditions...); a plurality of vehicles on each of which an environment improvement device configured to remove the environmental pollutant is mounted (See ¶43 “robotic filter 208”); when a pollution level by the environmental pollutant exceeds a reference value 15in an area where the sensor is located (See ¶22 “the robotic filtration program can analyze the air contamination level and respond to a high contamination level ...”), the server being configured to select at least one of the plurality of vehicles and cause the at least one selected vehicle to move to the area (See ¶22 “... by relocating to a contaminated zone...”), and configured to output a command to execute an environment improvement operation using the environment improvement device (See ¶22 “...to filter particulate/gaseous particles.”).  
	KM does not disclose a system comprising 5a server configured to communicate with the plurality of vehicles by using either a first communication mode or a second communication mode, the first communication mode being a communication mode in which the server - 22 -receives and transmits information to and from each of the plurality of vehicles individually, 10the second communication mode being a communication mode in which the server receives and transmits the information to and from a part of the plurality of vehicles and the information is shared d’Orey discloses these limitations (See ¶25, wherein the central entity (server) is configured to communicate with network nodes (vehicles). See also ¶¶25-26 “Advantageously, it may be provided that only selected network nodes communicate with the central entity in order to decrease the network resources usage... it may be provided that network nodes that are selected as forwarder nodes further propagate the information locally through the use of vehicle-to-vehicle short-range communication.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KM with those of d’Orey in order to provide a specific means of communication between a host server and various vehicles charged with cleaning the air in a particular area.  The system of KM requires numerous robotic filters to clean numerous predetermined areas, and it would have been obvious to use the communication teachings of d’Orey in order to efficiently handle all of the data that passes between the server and the various vehicles.  By combining these teachings, one would have arrived at a complex system for atmospheric pollutant filtering that is configured to efficiently communicate large amounts of information across the entire system.

	Regarding claim 5, modified KM teaches the environment improvement system according to claim 4.  Modified KM does not disclose wherein the server is configured to perform communication in the first communication mode when the number of vehicles selected to execute the environment improvement operation is smaller than a reference number, and perform communication in the 5second communication mode when the number is larger than the reference number.  However, d’Orey teaches these limitations (See ¶28 “With respect to the constraints considered by the central entity within the dissemination basis, in particular when selecting network nodes as relay and/or forwarder nodes, it may be provided that these constraints include network specific constraints, constraints related to the network nodes and their communication capabilities... Specifically, constraints may be specified with respect to the current load and/or congestion situation, the available bandwidth...”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of KM with those of d’Orey in order to choose the communication mode based on the number of vehicles selected to execute an operation.  As was discussed above in the rejection of claim 2, d’Orey teaches a system that chooses a communication mode based on the communication load between a server and a plurality of vehicles.  The communication load between the server and vehicles is proportional to the number of vehicles selected for communication, so choosing the communication mode based on the number of vehicles selected is equivalent to choosing the communication mode based on the communication load.  One of ordinary skill in the art would have been inclined to combine this feature of d’Orey with the system of KM in order to increase the efficiency of communication between the server and the plurality of vehicles.
	
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over KM, in view of d’Orey, and in further view of Mach et al. (US 2017/0353777 A1, hereinafter “Mach”).

	Regarding claim 6, modified KM discloses the environment improvement system according to claim 4.  Modified KM does not expressly disclose wherein Mach, in the same field of invention, discloses this limitation (See FIG. 7 “V2X transmitting device. 1. Reads generated pollution information from vehicle internal systems”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KM with those of Mach in order to require the pollution sensors be disposed on the vehicles in the system.  The system of KM uses stationary sensors, though there is a brief teaching of mobile sensors.  The system of Mach clearly discloses vehicles comprising pollution sensors, and it would have been obvious to combine this teaching with the system of KM so that the vehicles themselves can sense pollution levels and relay that information to the server.  Such a system would be able to selectively move sensors to different areas, thereby increasing the range of pollution sensing over a similar system that may have stationary pollution sensors.

	Regarding claim 7, modified KM discloses the environment improvement system according to claim 6, wherein the server is configured to calculate the pollution level for each predetermined area, using position information of the plurality of vehicles and information about the state of pollution detected by the sensor (See ¶66 “The analyzer module 703 can perform basic calculations and chemical analysis to decode the air data.  For example, the analyzer module 703 can determine the air quality and airborne pollutants nearby the sensors 202a-d.  Once the analyzer module 703 has analyzed the air data, the analyzer module 703 can transmit the analyzed air data to an identifier module 704.”  Given that Mach was used above to teach the sensors being located on vehicles, the Examiner considers this passage by KM to be equivalent to the limitations of claim 7.).  

	Regarding claim 8, modified KM discloses the environment improvement system according to claim 7.  Modified KM does not expressly disclose wherein when the server performs communication in the second communication mode, the server is configured to determine, for each area, a representative vehicle for - 23 -communicating with the server, and 5during communication in the second communication mode, the representative vehicle transmits the information from the server to the other vehicles in the area by vehicle-to-vehicle communication, and transmits the information shared among the vehicles in the area to the server.  However, d’Orey teaches these limitations (See FIG. 1 and ¶¶36-37, including“Based on the application requirements, the Geoserver 101 analyzes all potential vehicle ITS stations 106 which can act as mobile infrastructure. It then builds a dissimilarity relation among these vehicles such that selection of each vehicle will maximize the coverage area achieved in the given geographic destination dissemination area. In FIG. 1, this destination dissemination area is schematically indicated by the dotted line.”  In other words, the system of d’Orey selects a representative vehicle that relays data between the server and other vehicles in the same area as the representative vehicle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of KM with those of d’Orey in order to expressly use a representative vehicle as a data relay between a server and a plurality of other vehicles.  The disclosure of d’Orey is centered around this type of data dissemination, and it would have been obvious to combine d’Orey’s teachings with the system of KM in order to organize efficient communication between a server and a plurality of vehicles, especially when 

Conclusion
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer 

/SEAN P QUINN/Examiner, Art Unit 3669

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669